Citation Nr: 1630859	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability (claimed as entitlement to service connection for residuals of a hip injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Buffalo, New York Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 substantive appeal, the Veteran requested a Central Office hearing before a member of the Board.  In a subsequent July 2016 statement, the Veteran, through his representative, modified his request and asked that he be afforded a hearing live by video conference as he was unable to travel to Washington, DC to attend a Central Office hearing.  The Veteran has not yet been afforded the requested hearing and as such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Board hearing in accordance with the docket number of his appeal.  The Veteran should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




